Exhibit 99.1 [convenience translation] G. Willi-Food International Ltd. (hereinafter: “the Company”) Updated Compensation Policy for Company Officers (hereinafter: “the policy” and/or “the compensation policy”) Table of Contents 1. The Objective of the Document 3 2. Background 3 3. The Objective of the Compensation Policy 3 4. Parameters for Examining the Compensation Policy 4 5. Ratio between the Officers’ Compensation and Compensation of other Company Employees 4 6. The Compensation Terms - General 4 7. The Compensation Terms – Fixed Component 5 8. The Compensation Terms – Advance Notice and Retirement Terms 6 9. The Compensation Terms – Variable Component 7 Ratio between the Fixed Compensation Components and the Variable Component 10 Directors’ Remuneration (Other than the Company’s Chairman of the Board and President) 10 Release, Indemnification and Insurance of Officers 11 2 1. The Objective of the Document The objective of this document is to define and describe the Company’s officer compensation policy as required in Amendment 20 to the Companies Law – 1999 (hereinafter: “Amendment 20” and “the Companies Law”, respectively). It is emphasized that this policy does not grant rights to the Company’s officer, and the adoption of this compensation policy in itself does not grant the right to any officer of the Company to receive any of the compensation components described in the compensation policy. The compensation components that the officer will be entitled to receive will be only those that are specifically approved for the officer by the Company’s authorized bodies, subject to the provisions of any applicable law. If an officer should receive compensation that is less than the compensation provided in this policy, it will not be considered a deviation or exception from this policy, and the officer’s terms of employment as aforesaid shall not require the approval of the general shareholders’ meeting that is required for approving terms of service and employment that deviate from the compensation policy. The compensation policy will apply to compensation approved as of the date of adoption of the policy by the Company’s general shareholders’ meeting. The masculine form is used in this policy for convenience purposes only and it refers to both women and men equally. 2. Background According to the requirements of Amendment 20, on November 28, 2013, the Company’s Board of Directors appointed a Compensation committee, whose members are the Company’s two external directors and an independent director whose terms of service are identical to those of the Company’s external directors. The compensation committee is headed by an external director. 3. The Objective of the Compensation Policy The purpose of the proposed compensation policy is to help in achieving the goals and work plans of the Company, including for the long term, by: Creating a reasonable and appropriate set of incentives for the Company’s officers while taking into consideration, inter alia, the Company’s characteristics, business activity, risk management policy and work relations. Providing the tools necessary for recruiting, motivating and retaining talented and skilled officers in the Company, who will be able to contribute to the Company and maximize its profits in the long term. Putting an emphasis on performance based compensation, and tying the officers to the Company and its performance, by matching the officers’ compensation to their contribution to achieving the Company’s goals and maximizing its profits, from a long-term point of view and according to their position. Creating proper balance between the various compensation components (such as fixed versus variable components and short-term versus long-term). The combination of the various compensation components described in this document is intended to create a balance and appropriate ratio between the fixed compensation and the variable compensation so as to create a performance based compensation system that promotes the Company’s goals and corresponds with its risk management policy. 3 4.Parameters for Examining the Compensation Policy Presented hereunder are the general parameters that will be considered when examining the compensation terms of the Company’s officers: 4.1The officer’s education, skills, expertise, professional experience and achievements. The officer’s position and level of responsibility and previous employment agreements that were signed between the Company and the officer. The officer’s contribution to the Company’s performance, profits and stability. The level of responsibility borne by the officer due to his position in the Company. The need of the Company to retain the officer in view of the officer’s special skills, knowledge and/or expertise. 5. Ratio between the Officers’ Compensation and Compensation of other Company Employees When determining the compensation terms of the Company’s officers, one of the aspects that will be examined is the ratio between the terms of service of each one of the Company’s officers and the average and median cost of employment of the Company’s employees (including contract workers) while taking into consideration the nature of the officer’s position, his seniority, his level of responsibility and the number of the Company’s employees. In the course of preparing the compensation policy described hereunder, the compensation committee and Board of Directors examined the ratio between the service terms of officers that derive from the adoption of this policy and the average and median cost of employment of the Company’s employees. The compensation committee and Board of Directors decided that these ratios are reasonable and will not have a negative effect on work relations in the Company. Presented hereunder are the aforesaid ratios (according to the compensation ceilings) (*): Position According to the average employment cost of the Company’s other employees(*) According to the median employment cost of the Company’s other employees (*) Chairman of the Board /President, DeputyChairman of the Board and CEO 57 60 CEO
